Deemer, J.
(dissenting).— I am not fully satisfied with the majority opinion in any of its branches. Upon two propositions therein announced, I feel sure the majority is wrong; and, upon the other two, I have not fully satisfied myself, and do not care to make a definite pronouncement thereon without further argument and time for reflection.
The first division, I think, overrules many of our cases, and is founded upon a distinction which does not in fact exist. The case came into the district court by transfer from a justice’s court upon a stipulation by the parties. It was not submitted nor brought into court under either chapter 13 or 14 of title 21 of the Code providing for arbitration, or for the submission of controversies without action or in action. A court’s jurisdiction is primarily given by law, and cannot be conferred by consent or stipulation of parties. Now, we have expressly held that parties to an action pend*29ing in justice’s court cannot confer jurisdiction upon the district court by consenting to a transfer of the case to such court. Evans v. Phelps, 77 Iowa, 526; The reason for this must be that the district court has no jurisdiction of the subject-matter thus brought before it; for it manifestly has jurisdiction of the parties who come before it pursuant to such an agreement. This has been the basis of all the holdings of this court on kindred questions. See Kimble v. Riggin, 2 Greene, 245; Bailey v. Birkhofer, 123 Iowa, 59; Porter v. Welsh, 117 Iowa, 144; McMeans v. Cameron, 51 Iowa, 691; Gates v. Wagner, 46 Iowa; 355; Boyer v. Moore, 42 Iowa, 544; Ebersole v. Ware, 59 Iowa, 663. A careful examination of these cases, particularly Porter v. Welsh, supra, will disclose that the reason for the holdings therein was lack of jurisdiction of the subject-matter. Of the cause of action and of the parties in each case, there was general jurisdiction, as here; but no jurisdiction of the particular subject-matter then before the court. To get a case into the district court without action brought therein, it is absolutely essential that the statute permitting such procedure be followed. Smiths v. Dubuque Co., 1 Iowa, 492; Keeline v. Council Bluffs, 62 Iowa, 450. There is no pretense that any of the necessary steps were taken in this case; and jurisdiction is held to have vested through the application of some rule equivalent to an estoppel. In my opinion, jurisdiction of the subject-matter cannot be conferred in this way. Parties cannot, without following the statute, walk into the district court, and say to the court: “ We have a controversy which we wish you to settle.” This is fundamental; and the rule obtains no matter if the court has jurisdiction of the general subject and of the parties. This is the rule, not only of this court, but the one generally prevailing in other jurisdictions. Knox v. Beirne, 4 Ark. 460; Ames v. Boland, 1 Minn. 365 (Gil. 268); Bradly v. Sneath, 6 Ohio, 496; Ginn v. Rogers, 9 Ill. 131; Dicks v. Hatch, 10 Iowa, 380; Cottrell v. Thompson, 15 N. J. Law, 344, *30and cases cited in volume 1 Enc. Pl. & Prac. 389, and volume 12 Enc. Pl. & Prac. 125-128. Parties cannot, by agreement, present a case to a court in a manner not authorized by law. The majority agree that, if the court had no jurisdiction of the subject-matter, consent will not confer it. This being true, I feel sure that the district court had no jurisdiction of this case, and that the consent and appearance of the parties did not confer it. Moreover, we must, in my judgment, overrule all the many cases cited, and some others if the majority opinion is to prevail. I think we should do so squarely, if we are to change the rule, rather than attempt to distinguish where there is no difference. Much more might be said in support of my views; but the opinions I have cited are so closely in point that I need not do more than ask their careful consideration by those interested.
II. Appellant’s contract was with “the Sharon Earmers’ Mutual Telephone Company.” The action is brought by “the Farmers Mutual Telephone Company,” and without showing of assignment to that company of the contract, or of the right of action, it is allowed to recover upon the contract. To my mind this is impossible under the pleadings. If defendant is estopped, as the majority say, from denying his contract with “the Sharon Farmers’ Mutual Telephone Company,” plaintiff should also be held strictly to the terms of the contract, and to strict proof of its right to recover. The name is important here, for a corporation must contract and sue in its proper name; and without pleading and proof that the contract, although in the name of another was made for its benefit, or that it holds an assignment of the contract, it cannot recover. See Bower v. State Bank, 5 Ark. 234.
III. I do not like the rule estopping a subscriber from pleading, in an action brought by the corporation in its own behalf, and not for creditors, that the corporation is not legally organized; and that if defendant is held liable, he *31must become subject to responsibility as a partner. . There is at least one respectable authority holding that he is not so estopped. See Kansas City Co. v. Hunt, 57 Mo. 126. Of course under well-settled rules he is estopped from saying that the corporation with which he made his written contract has no capacity to sue; but that is not the question here. Here, the subscriber had a right to believe, when he made his contract, that the corporation was duly and legally organized, in fact, that is one of the implied statements or ■warranties when he enters into his contract; and, if it is not so organized, a fraud has been perpetrated upon him. He never-agreed to become a member of a partnership with its unlimited liability, or simply of a de facto concern; and he has, in my judgment, a right to rely upon the legal organization of the company. If it turns out that it is not legally organized, it seems to me he ought to be permitted to show that. Where rights of creditors intervene a much different question is presented. However, this is one of the questions which I ará not clear about, and I make these statements to show that there is, at least, one other view from that taken by the majority upon this proposition. While I have not examined 'all the cases cited by the majority, those which I have examined are all cases where the rights of creditors are involved. This is clearly pointed out in the Missouri case cited.
IV. Upon the question of the tender of stock, I agree that the weight of authority seems to be with the majority opinion; but I am not able to fully harmonize our cases with that rule. See Cooper v. McKee, 49 Iowa, 288; Hedge v. Gibson, 58 Iowa, 658; Nelson v. Wilson, 75 Iowa, 713; Courtright v. Deeds, 37 Iowa, 503, and other like cases. This is not an action for a call, but for the entire purchase price of the stock; and it is held in many cases that delivery of the stock, and payment of the price therefor, are dependent conditions. James v. Cincinnati R. R. Co., 2 Disn. (Ohio) 261; Clark v. Continental Co., 57 Ind. 135.
*32Upon the last two propositions I am not prepared to hazard a decisive opinion at this time. What I have said upon them is simply to show that there is another side to the propositions discussed. The first two matters I have discussed dispose of the case, however, and, to my mind, clearly call for a reversal of the judgment.